 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, California 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for KARI BOWYER,
 6   Trustee in Bankruptcy

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN JOSE DIVISION

11   In re                                             Case No. 17-50794 MEH
                                                       Chapter 7
12           SERGIO ROLDAN
                                                       DECLARATION OF KARI BOWYER IN
13           aka SERGIO RAFAEL ROLDAN
                                                       SUPPORT OF MOTION TO:
             AND                                       (I) ENTER INTO PURCHASE AND SALE
14           ADRIANA M BUENAVENTURA                    AGREEMENT FOR REAL PROPERTY,
15           aka ADRIANA MARIA LONDONO,                SUBJECT TO OVERBID;
                                                       (II) PAY FEES, COSTS, TAXES AND
16                  Debtors.                           COMMISSIONS RELATED TO SALE OF
                                                       PROPERTY
17

18
                                                       Date: May 2, 2019
19                                                     Time: 10:30 a.m.
                                                       Place: 280 South First Street
20                                                            Hon. M. Elaine Hammond
                                                              Courtroom 3020
21                                                            San Jose, CA 95113
22

23

24           I, Kari Bowyer, declare:
25           1.     I am the duly appointed and acting Chapter 7 Trustee of the bankruptcy estate of
26   Sergio Roldan and Adriana Buenaventura (“Debtors”). I file this Declaration in support of my
27   Motion to: (I) Enter Into Purchase and Sale Agreement for Real Property, Subject to Overbid; (II)
28   Pay Fees, Costs, Taxes and Commissions Related to Sale of Property (“Motion”).

Case: 17-50794     Doc# 37-1     Filed: 04/03/19   Entered: 04/03/19 16:38:15       Page 1 of       1
                                             15
 1          2.      Among the assets of the Debtors’ estate is real property commonly referred to as

 2   1050 Ortega Circle, Gilroy, California (“Property”). Pursuant to an order of the Bankruptcy Court,

 3   I listed the Property for sale. On or about March 26, 2019, I received an offer for the Property.

 4   After reviewing the offer and consulting with my real estate professionals and counsel, I entered

 5   into a Purchase and Sale Agreement and Addendum for the Property with a purchase price of

 6   $590,000, subject to overbid and Bankruptcy Court approval. A true and correct copy of the

 7   Purchase and Sale Agreement and related Addendum is attached hereto as Exhibit A.

 8          Except for statements made upon information and belief, I declare under penalty of perjury

 9   that all other statements made herein are true and correct. Executed this 3rd day of April 2019 at San

10   Jose, California.

11                                                 /s/ Kari Bowyer
                                                   KARI BOWYER
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

Case: 17-50794     Doc# 37-1      Filed: 04/03/19     Entered: 04/03/19 16:38:15        Page 2 of        2
                                              15
DocuSign Envelope ID: 0A191342-C493-41AF-A714-BD0F089CCD7E
                      D116645C-1DF1-4B00-8DA6-18716DF2CC3C
                                                                                       CALIFORNIA
                                                                            RESIDENTIAL PURCHASE AGREEMENT
                                                                             AND JOINT ESCROW INSTRUCTIONS
                                                                                            (C.A.R. Form RPA-CA, Revised 12/18)
    Date Prepared: 03/26/2019
    1. OFFER:
       A. THIS IS AN OFFER FROM                                                       Gary R. Schenone, Karen W. Schenone                                                             (“Buyer”).
       B. THE REAL PROPERTY to be acquired is                                                1050 Ortega Circle, Gilroy, CA 95020                                                   , situated in
                             Gilroy           (City),    Santa Clara        (County), California,      95020       (Zip Code), Assessor's Parcel No.           808-27-008           (“Property”).
         C. THE PURCHASE PRICE offered is Five Hundred Ninety Thousand
                                                                                                         Dollars $ 590,000.00                    .
       D. CLOSE OF ESCROW shall occur on                                                           (date)(or X 35        Days After Acceptance).
       E. Buyer and Seller are referred to herein as the “Parties.” Brokers are not Parties to this Agreement.
    2. AGENCY:
       A. DISCLOSURE: The Parties each acknowledge receipt of a X “Disclosure Regarding Real Estate Agency Relationships”
          (C.A.R. Form AD).
         B. CONFIRMATION: The following agency relationships are confirmed for this transaction:
            Seller's Brokerage Firm                     Intero Real Estate Services                     License Number          01354442
            Is the broker of (check one): X the seller; or     both the buyer and seller. (dual agent)
            Seller's Agent                              Andy Buchanan                                   License Number          01016325
            Is (check one): X the Seller's Agent. (salesperson or broker associate)        both the Buyer's and Seller's Agent. (dual agent)
            Buyer's Brokerage Firm                                                                      License Number
            Is the broker of (check one):    the buyer; or     both the buyer and seller. (dual agent)
            Buyer's Agent                                                                               License Number
            Is (check one):     the Buyer's Agent. (salesperson or broker associate)       both the Buyer's and Seller's Agent. (dual agent)
       C. POTENTIALLY COMPETING BUYERS AND SELLERS: The Parties each acknowledge receipt of                                                                                a       X “Possible
           Representation of More than One Buyer or Seller - Disclosure and Consent” (C.A.R. Form PRBS).
    3. FINANCE TERMS: Buyer represents that funds will be good when deposited with Escrow Holder.
       A. INITIAL DEPOSIT: Deposit shall be in the amount of . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                              17,700.00
           (1) Buyer Direct Deposit: Buyer shall deliver deposit directly to Escrow Holder by electronic funds
           transfer,     cashier's check, X personal check,          other                                                  within 3 business days
           after Acceptance (or                                                                                                                                );
       OR (2)       Buyer Deposit with Agent: Buyer has given the deposit by personal check (or                                                                  )
           to the agent submitting the offer (or to                                                                                ), made payable to
                                                   . The deposit shall be held uncashed until Acceptance and then deposited
           with Escrow Holder within 3 business days after Acceptance (or                                                                                       ).
           Deposit checks given to agent shall be an original signed check and not a copy.
       (Note: Initial and increased deposits checks received by agent shall be recorded in Broker's trust fund log.)
       B. INCREASED DEPOSIT: Buyer shall deposit with Escrow Holder an increased deposit in the amount of . . . . . . . . . $
           within         Days After Acceptance (or                                                                                                             ).
           If the Parties agree to liquidated damages in this Agreement, they also agree to incorporate the increased
           deposit into the liquidated damages amount in a separate liquidated damages clause (C.A.R. Form
           RID) at the time the increased deposit is delivered to Escrow Holder.
       C. X ALL CASH OFFER: No loan is needed to purchase the Property. This offer is NOT contingent on Buyer
           obtaining a loan. Written verification of sufficient funds to close this transaction IS ATTACHED to this offer or
              Buyer shall, within 3 (or              ) Days After Acceptance, Deliver to Seller such verification.
       D. LOAN(S):
           (1) FIRST LOAN: in the amount of . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    $
                This loan will be conventional financing OR              FHA,           VA,         Seller financing (C.A.R. Form SFA),
                    assumed financing (C.A.R. Form AFA),          Other                                            . This loan shall be at a fixed
                rate not to exceed               % or,     an adjustable rate loan with initial rate not to exceed                                           %.
                Regardless of the type of loan, Buyer shall pay points not to exceed                                      % of the loan amount.
           (2)      SECOND LOAN in the amount of . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $
                This loan will be conventional financing OR                 Seller financing (C.A.R. Form SFA),                                   assumed
                financing (C.A.R. Form AFA),       Other                                          . This loan shall be at a fixed rate not to
                exceed              % or,    an adjustable rate loan with initial rate not to exceed                                   %. Regardless of
                the type of loan, Buyer shall pay points not to exceed                            % of the loan amount.
           (3) FHA/VA: For any FHA or VA loan specified in 3D(1), Buyer has 17 (or                                        ) Days After Acceptance
                to Deliver to Seller written notice (C.A.R. Form FVA) of any lender-required repairs or costs that
                Buyer requests Seller to pay for or otherwise correct. Seller has no obligation to pay or satisfy lender
                requirements unless agreed in writing. A FHA/VA amendatory clause (C.A.R. Form FVAC) shall be a
                part of this Agreement.
       E. ADDITIONAL FINANCING TERMS:

         F. BALANCE OF DOWN PAYMENT OR PURCHASE PRICE in the amount of . . . . . . . . . . . . . . . . . . . . . . . . . . . $                                                      572,300.00
            to be deposited with Escrow Holder pursuant to Escrow Holder instructions.
         G. PURCHASE PRICE (TOTAL): . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $                   590,000.00
    Buyer's Initials     (             ) (               )                                                             Seller's Initials X (               ) (                 )
    © 1991-2018, California Association of REALTORS®, Inc.

    RPA-CA REVISED 12/18 (PAGE 1 OF 10)
                                       CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA-CA PAGE 1 OF 10)
    KW Bay Area Estates, 16185 Los Gatos Blvd. Los Gatos CA 95032                                                          Phone: 408.440.5055        Fax: 408.445.3601                  Ortega A
    Andrew Buchanan                             Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026 www.zipLogix.com


                                                                                                                                                             EXHIBIT A
       Case: 17-50794                        Doc# 37-1                Filed: 04/03/19                    Entered: 04/03/19 16:38:15                                       Page 3 of
                                                                                  15
DocuSign Envelope ID: 0A191342-C493-41AF-A714-BD0F089CCD7E
                      D116645C-1DF1-4B00-8DA6-18716DF2CC3C
    Property Address: 1050 Ortega Circle, Gilroy, CA 95020                                                     Date: March 26, 2019
       H. VERIFICATION OF DOWN PAYMENT AND CLOSING COSTS: Buyer (or Buyer's lender or loan broker pursuant to paragraph
           3J(1)) shall, within 3 (or         ) Days After Acceptance, Deliver to Seller written verification of Buyer's down payment and
           closing costs. ( Verification attached.)
       I. APPRAISAL CONTINGENCY AND REMOVAL: This Agreement is (or                           is NOT) contingent upon a written appraisal of the
           Property by a licensed or certified appraiser at no less than the purchase price. Buyer shall, as specified in paragraph 14B(3),
           in writing, remove the appraisal contingency or cancel this Agreement within 17 (or          ) Days After Acceptance.
       J. LOAN TERMS:
           (1) LOAN APPLICATIONS: Within 3 (or             ) Days After Acceptance, Buyer shall Deliver to Seller a letter from Buyer's lender or
           loan broker stating that, based on a review of Buyer's written application and credit report, Buyer is prequalified or preapproved
           for any NEW loan specified in paragraph 3D. If any loan specified in paragraph 3D is an adjustable rate loan, the prequalification
           or preapproval letter shall be based on the qualifying rate, not the initial loan rate. ( Letter attached.)
           (2) LOAN CONTINGENCY: Buyer shall act diligently and in good faith to obtain the designated loan(s). Buyer's qualification
           for the loan(s) specified above is a contingency of this Agreement unless otherwise agreed in writing. If there is no appraisal
           contingency or the appraisal contingency has been waived or removed, then failure of the Property to appraise at the purchase
           price does not entitle Buyer to exercise the cancellation right pursuant to the loan contingency if Buyer is otherwise qualified
           for the specified loan. Buyer's contractual obligations regarding deposit, balance of down payment and closing costs are not
           contingencies of this Agreement.
           (3) LOAN CONTINGENCY REMOVAL:
           Within 21 (or         ) Days After Acceptance, Buyer shall, as specified in paragraph 14, in writing, remove the loan contingency or
           cancel this Agreement. If there is an appraisal contingency, removal of the loan contingency shall not be deemed removal of the
           appraisal contingency.
           (4)     NO LOAN CONTINGENCY: Obtaining any loan specified above is NOT a contingency of this Agreement. If Buyer does not
           obtain the loan and as a result does not purchase the Property, Seller may be entitled to Buyer's deposit or other legal remedies.
           (5) LENDER LIMITS ON BUYER CREDITS: Any credit to Buyer, from any source, for closing or other costs that is agreed to
           by the Parties (“Contractual Credit”) shall be disclosed to Buyer's lender. If the total credit allowed by Buyer's lender (“Lender
           Allowable Credit”) is less than the Contractual Credit, then (i) the Contractual Credit shall be reduced to the Lender Allowable
           Credit, and (ii) in the absence of a separate written agreement between the Parties, there shall be no automatic adjustment to
           the purchase price to make up for the difference between the Contractual Credit and the Lender Allowable Credit.
       K. BUYER STATED FINANCING: Seller is relying on Buyer's representation of the type of financing specified (including but not
           limited to, as applicable, all cash, amount of down payment, or contingent or non-contingent loan). Seller has agreed to a specific
           closing date, purchase price and to sell to Buyer in reliance on Buyer's covenant concerning financing. Buyer shall pursue the
           financing specified in this Agreement. Seller has no obligation to cooperate with Buyer's efforts to obtain any financing other than
           that specified in the Agreement and the availability of any such alternate financing does not excuse Buyer from the obligation to
           purchase the Property and close escrow as specified in this Agreement.
    4. SALE OF BUYER'S PROPERTY:
        A. This Agreement and Buyer's ability to obtain financing are NOT contingent upon the sale of any property owned by Buyer.
    OR B.     This Agreement and Buyer's ability to obtain financing are contingent upon the sale of property owned by Buyer as specified
           in the attached addendum (C.A.R. Form COP).
    5. ADDENDA AND ADVISORIES:
       A. ADDENDA:                                                                Addendum #            (C.A.R. Form ADM)
              Back Up Offer Addendum (C.A.R. Form BUO)                            Court Confirmation Addendum (C.A.R. Form CCA)
              Septic, Well and Property Monument Addendum (C.A.R. Form SWPI)
              Short Sale Addendum (C.A.R. Form SSA)                               Other

       B. BUYER AND SELLER ADVISORIES:                                 X Buyer's Inspection Advisory (C.A.R. Form BIA)
             Probate Advisory (C.A.R. Form PA)                            Statewide Buyer and Seller Advisory (C.A.R. Form SBSA)
             Trust Advisory (C.A.R. Form TA)                              REO Advisory (C.A.R. Form REO)
             Short Sale Information and Advisory (C.A.R. Form SSIA)       Other
    6. OTHER TERMS: This offer is subject to bankruptcy court approval and overbid. Buyer reserves the right to arrange their
       own financing at no cost to the seller. Both buyers have licenses to sell real estate in California. No buyer's commission
       to be paid.

    7. ALLOCATION OF COSTS
       A. INSPECTIONS, REPORTS AND CERTIFICATES: Unless otherwise agreed in writing, this paragraph only determines who
       is to pay for the inspection, test, certificate or service (“Report”) mentioned; it does not determine who is to pay for any work
       recommended or identified in the Report.
           (1)   Buyer X Seller shall pay for a natural hazard zone disclosure report, including tax     environmental    Other:
                                              prepared by JCP                                                                               .
           (2)    Buyer     Seller shall pay for the following Report
               prepared by                                                                                                                  .
           (3)    Buyer     Seller shall pay for the following Report
               prepared by                                                                                                                .
       B. GOVERNMENT REQUIREMENTS AND RETROFIT:
           (1)   Buyer X Seller shall pay for smoke alarm and carbon monoxide device installation and water heater bracing, if required by
               Law. Prior to Close Of Escrow (“COE”), Seller shall provide Buyer written statement(s) of compliance in accordance with state
               and local Law, unless Seller is exempt.
    Buyer's Initials   (      ) (               )                                                             Seller's Initials X (     ) (       )
    RPA-CA REVISED 12/18 (PAGE 2 OF 10)
                        CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA-CA PAGE 2 OF 10)
                                Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com          Ortega A

                                                                                                                                         EXHIBIT A
      Case: 17-50794                Doc# 37-1                Filed: 04/03/19                     Entered: 04/03/19 16:38:15                   Page 4 of
                                                                         15
DocuSign Envelope ID: 0A191342-C493-41AF-A714-BD0F089CCD7E
                      D116645C-1DF1-4B00-8DA6-18716DF2CC3C
    Property Address: 1050 Ortega Circle, Gilroy, CA 95020                                                       Date: March 26, 2019
           (2) (i) Buyer       Seller shall pay the cost of compliance with any other minimum mandatory government inspections and reports
               if required as a condition of closing escrow under any Law.
               (ii)    Buyer     Seller shall pay the cost of compliance with any other minimum mandatory government retrofit standards
               required as a condition of closing escrow under any Law, whether the work is required to be completed before or after COE.
               (iii) Buyer shall be provided, within the time specified in paragraph 14A, a copy of any required government conducted or
               point-of-sale inspection report prepared pursuant to this Agreement or in anticipation of this sale of the Property.
       C. ESCROW AND TITLE:
           (1) (a) Buyer X Seller shall pay escrow fee                                                                                               .
               (b) Escrow Holder shall be Cornerstone Title Co.                                                                                       .
               (c) The Parties shall, within 5 (or      ) Days After receipt, sign and return Escrow Holder's general provisions.
           (2) (a) Buyer X Seller shall pay for owner's title insurance policy specified in paragraph 13E                                             .
               (b) Owner's title policy to be issued by Cornerstone Title Co.                                                                        .
               (Buyer shall pay for any title insurance policy insuring Buyer's lender, unless otherwise agreed in writing.)
       D. OTHER COSTS:
           (1)      Buyer X Seller shall pay County transfer tax or fee                                                                              .
           (2)      Buyer Seller shall pay City transfer tax or fee                                                                                .
           (3)      Buyer Seller shall pay Homeowners' Association (“HOA”) transfer fee                                                             .
           (4) Seller shall pay HOA fees for preparing documents required to be delivered by Civil Code §4525.
           (5)      Buyer Seller shall pay HOA fees for preparing all documents other than those required by Civil Code §4525.
           (6) Buyer to pay for any HOA certification fee.
           (7)      Buyer Seller shall pay for any private transfer fee                                                                             .
           (8)      Buyer Seller shall pay for                                                                                                      .
           (9)      Buyer Seller shall pay for                                                                                                      .
         (10)       Buyer X Seller shall pay for the cost, not to exceed $ 400.00                                  , of a standard (or X upgraded)
               one-year home warranty plan, issued by Buyers Choice                                                                         , with the
               following optional coverages:      Air Conditioner    Pool/Spa       Other:                                                               .
               Buyer is informed that home warranty plans have many optional coverages in addition to those listed above. Buyer is advised
               to investigate these coverages to determine those that may be suitable for Buyer.
           OR        Buyer waives the purchase of a home warranty plan. Nothing in this paragraph precludes Buyer's purchasing
                     a home warranty plan during the term of this Agreement.
    8. ITEMS INCLUDED IN AND EXCLUDED FROM SALE:
       A. NOTE TO BUYER AND SELLER: Items listed as included or excluded in the MLS, flyers or marketing materials are not
           included in the purchase price or excluded from the sale unless specified in paragraph 8 B or C.
       B. ITEMS INCLUDED IN SALE: Except as otherwise specified or disclosed,
           (1) All EXISTING fixtures and fittings that are attached to the Property;
           (2) EXISTING electrical, mechanical, lighting, plumbing and heating fixtures, ceiling fans, fireplace inserts, gas logs and grates,
               solar power systems, built-in appliances, window and door screens, awnings, shutters, window coverings, attached floor
               coverings, television antennas, satellite dishes, air coolers/conditioners, pool/spa equipment, garage door openers/remote
               controls, mailbox, in-ground landscaping, trees/shrubs, water features and fountains, water softeners, water purifiers, security
               systems/alarms and the following if checked:         all stove(s), except                                      ;    all refrigerator(s)
               except                                         ; all washer(s) and dryer(s), except                                                     ;
           (3) The following additional items:                                                                                                         .
           (4) Existing integrated phone and home automation systems, including necessary components such as intranet and Internet-
               connected hardware or devices, control units (other than non-dedicated mobile devices, electronics and computers) and
               applicable software, permissions, passwords, codes and access information, are ( are NOT) included in the sale.
           (5) LEASED OR LIENED ITEMS AND SYSTEMS: Seller shall, within the time specified in paragraph 14A, (i) disclose to Buyer
               if any item or system specified in paragraph 8B or otherwise included in the sale is leased, or not owned by Seller, or
               specifically subject to a lien or other encumbrance, and (ii) Deliver to Buyer all written materials (such as lease, warranty,
               etc.) concerning any such item. Buyer's ability to assume any such lease, or willingness to accept the Property subject to
               any such lien or encumbrance, is a contingency in favor of Buyer and Seller as specified in paragraph 14B and C.
           (6) Seller represents that all items included in the purchase price, unless otherwise specified, (i) are owned by Seller and shall
               be transferred free and clear of liens and encumbrances, except the items and systems identified pursuant to 8B(5) and
                                                                           , and (ii) are transferred without Seller warranty regardless of value.
       C. ITEMS EXCLUDED FROM SALE: Unless otherwise specified, the following items are excluded from sale: (i) audio and video
           components (such as flat screen TVs, speakers and other items) if any such item is not itself attached to the Property, even if a
           bracket or other mechanism attached to the component or item is attached to the Property; (ii) furniture and other items secured
           to the Property for earthquake purposes; and (iii)

                                                                 . Brackets attached to walls, floors or ceilings for any such component, furniture
            or item shall remain with the Property (or              will be removed and holes or other damage shall be repaired, but not painted).
    9. CLOSING AND POSSESSION:
       A. Buyer intends (or does not intend) to occupy the Property as Buyer's primary residence.
       B. Seller-occupied or vacant property: Possession shall be delivered to Buyer: (i) at 6 PM or (                                      AM/    PM) on the date of Close
          Of Escrow; (ii) no later than   calendar days after Close Of Escrow; or (iii) at        AM/                                  PM on                    .
    Buyer's Initials   (        ) (              )                                                             Seller's Initials X (          ) (            )
    RPA-CA REVISED 12/18 (PAGE 3 OF 10)
                        CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA-CA PAGE 3 OF 10)
                                 Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com                    Ortega A

                                                                                                                                                  EXHIBIT A
        Case: 17-50794                Doc# 37-1                Filed: 04/03/19                    Entered: 04/03/19 16:38:15                           Page 5 of
                                                                           15
DocuSign Envelope ID: 0A191342-C493-41AF-A714-BD0F089CCD7E
                      D116645C-1DF1-4B00-8DA6-18716DF2CC3C
    Property Address: 1050 Ortega Circle, Gilroy, CA 95020                                                                                Date: March 26, 2019
        C. Seller remaining in possession After Close Of Escrow: If Seller has the right to remain in possession after Close Of Escrow, (i) the
           Parties are advised to sign a separate occupancy agreement such as           C.A.R. Form SIP, for Seller continued occupancy of less than 30
           days,      C.A.R. Form RLAS for Seller continued occupancy of 30 days or more; and (ii) the Parties are advised to consult with their
           insurance and legal advisors for information about liability and damage or injury to persons and personal and real property; and (iii)
           Buyer is advised to consult with Buyer's lender about the impact of Seller's occupancy on Buyer's loan.
        D. Tenant-occupied property: Property shall be vacant at least 5 (or               ) Days Prior to Close Of Escrow, unless otherwise agreed in
           writing. Note to Seller: If you are unable to deliver Property vacant in accordance with rent control and other applicable Law,
           you may be in breach of this Agreement.
        OR Tenant to remain in possession (C.A.R. Form TIP).
        E. At Close Of Escrow: Seller assigns to Buyer any assignable warranty rights for items included in the sale; and Seller shall Deliver to Buyer
           available Copies of any such warranties. Brokers cannot and will not determine the assignability of any warranties.
        F. At Close Of Escrow, unless otherwise agreed in writing, Seller shall provide keys, passwords, codes and/or means to operate all locks,
           mailboxes, security systems, alarms, home automation systems and intranet and Internet-connected devices included in the purchase
           price, and garage door openers. If the Property is a condominium or located in a common interest subdivision, Buyer may be required
           to pay a deposit to the Homeowners' Association (“HOA”) to obtain keys to accessible HOA facilities.
    10. STATUTORY AND OTHER DISCLOSURES (INCLUDING LEAD-BASED PAINT HAZARD DISCLOSURES) AND CANCELLATION RIGHTS:
        A. (1) Seller shall, within the time specified in paragraph 14A, Deliver to Buyer: (i) if required by Law, a fully completed: Federal Lead-
                Based Paint Disclosures (C.A.R. Form FLD) and pamphlet (“Lead Disclosures”); and (ii) unless exempt, fully completed disclosures or
                notices required by sections 1102 et. seq. and 1103 et. seq. of the Civil Code (“Statutory Disclosures”). Statutory Disclosures include,
                but are not limited to, a Real Estate Transfer Disclosure Statement (“TDS”), Natural Hazard Disclosure Statement (“NHD”), notice or
                actual knowledge of release of illegal controlled substance, notice of special tax and/or assessments (or, if allowed, substantially
                equivalent notice regarding the Mello-Roos Community Facilities Act of 1982 and Improvement Bond Act of 1915) and, if Seller has
                actual knowledge, of industrial use and military ordnance location (C.A.R. Form SPQ or ESD).
           (2) Any Statutory Disclosure required by this paragraph is considered fully completed if Seller has answered all questions and completed
                and signed the Seller section(s) and the Seller's Agent, if any, has completed and signed the Seller's Brokerage Firm section(s), or, if
                applicable, an Agent Visual Inspection Disclosure (C.A.R. Form AVID). Nothing stated herein relieves a Buyer's Brokerage Firm, if any,
                from the obligation to (i) conduct a reasonably competent and diligent visual inspection of the accessible areas of the Property and
                disclose, on Section IV of the TDS, or an AVID, material facts affecting the value or desirability of the Property that were or should have
                been revealed by such an inspection or (ii) complete any sections on all disclosures required to be completed by Buyer's Brokerage
                Firm.
           (3) Note to Buyer and Seller: Waiver of Statutory and Lead Disclosures is prohibited by Law.
           (4) Within the time specified in paragraph 14A, (i) Seller, unless exempt from the obligation to provide a TDS, shall, complete and
                provide Buyer with a Seller Property Questionnaire (C.A.R. Form SPQ); (ii) if Seller is not required to provide a TDS, Seller shall
                complete and provide Buyer with an Exempt Seller Disclosure (C.A.R. Form ESD).
           (5) Buyer shall, within the time specified in paragraph 14B(1), return Signed Copies of the Statutory, Lead and other disclosures to Seller.
           (6) In the event Seller or Seller's Brokerage Firm, prior to Close Of Escrow, becomes aware of adverse conditions materially affecting
                the Property, or any material inaccuracy in disclosures, information or representations previously provided to Buyer, Seller shall
                promptly provide a subsequent or amended disclosure or notice, in writing, covering those items. However, a subsequent or
                amended disclosure shall not be required for conditions and material inaccuracies of which Buyer is otherwise aware, or
                which are disclosed in reports provided to or obtained by Buyer or ordered and paid for by Buyer.
           (7) If any disclosure or notice specified in paragraph 10A(1), or subsequent or amended disclosure or notice is Delivered to Buyer after
                the offer is Signed, Buyer shall have the right to cancel this Agreement within 3 Days After Delivery in person, or 5 Days After
                Delivery by deposit in the mail, or by an electronic record satisfying the Uniform Electronic Transactions Act (UETA), by giving
                written notice of cancellation to Seller or Seller's agent.
        B. NATURAL AND ENVIRONMENTAL HAZARD DISCLOSURES AND OTHER BOOKLETS: Within the time specified in paragraph 14A,
           Seller shall, if required by Law: (i) Deliver to Buyer earthquake guide(s) (and questionnaire), environmental hazards booklet, and home
           energy rating pamphlet; (ii) disclose if the Property is located in a Special Flood Hazard Area; Potential Flooding (Inundation) Area;
           Very High Fire Hazard Zone; State Fire Responsibility Area; Earthquake Fault Zone; and Seismic Hazard Zone; and (iii) disclose any
           other zone as required by Law and provide any other information required for those zones.
        C. WITHHOLDING TAXES: Within the time specified in paragraph 14A, to avoid required withholding, Seller shall Deliver to Buyer or qualified
           substitute, an affidavit sufficient to comply with federal (FIRPTA) and California withholding Law (C.A.R. Form AS or QS).
        D. MEGAN'S LAW DATABASE DISCLOSURE: Notice: Pursuant to Section 290.46 of the Penal Code, information about specified
           registered sex offenders is made available to the public via an Internet Web site maintained by the Department of Justice at
           www.meganslaw.ca.gov. Depending on an offender's criminal history, this information will include either the address at which the
           offender resides or the community of residence and ZIP Code in which he or she resides. (Neither Seller nor Brokers are required to
           check this website. If Buyer wants further information, Broker recommends that Buyer obtain information from this website during
           Buyer's inspection contingency period. Brokers do not have expertise in this area.)
        E. NOTICE REGARDING GAS AND HAZARDOUS LIQUID TRANSMISSION PIPELINES: This notice is being provided simply to inform
           you that information about the general location of gas and hazardous liquid transmission pipelines is available to the public via the
           National Pipeline Mapping System (NPMS) Internet Web site maintained by the United States Department of Transportation at
           http://www.npms.phmsa.dot.gov/. To seek further information about possible transmission pipelines near the Property, you may
           contact your local gas utility or other pipeline operators in the area. Contact information for pipeline operators is searchable by ZIP
           Code and county on the NPMS Internet Web site.
        F. CONDOMINIUM/PLANNED DEVELOPMENT DISCLOSURES:
           (1) SELLER HAS: 7 (or                ) Days After Acceptance to disclose to Buyer if the Property is a condominium, or is located in a
           planned development or other common interest subdivision (C.A.R. Form SPQ or ESD).

    Buyer's Initials   (        ) (               )                                                             Seller's Initials X (          ) (          )

    RPA-CA REVISED 12/18 (PAGE 4 OF 10)
                        CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA-CA PAGE 4 OF 10)
                                  Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com                  Ortega A

                                                                                                                                                EXHIBIT A
       Case: 17-50794                 Doc# 37-1                 Filed: 04/03/19                    Entered: 04/03/19 16:38:15                         Page 6 of
                                                                            15
DocuSign Envelope ID: 0A191342-C493-41AF-A714-BD0F089CCD7E
                      D116645C-1DF1-4B00-8DA6-18716DF2CC3C
    Property Address: 1050 Ortega Circle, Gilroy, CA 95020                                                                                Date: March 26, 2019
            (2) If the Property is a condominium or is located in a planned development or other common interest subdivision, Seller has
            3 (or        ) Days After Acceptance to request from the HOA (C.A.R. Form HOA1): (i) Copies of any documents required by Law;
            (ii) disclosure of any pending or anticipated claim or litigation by or against the HOA; (iii) a statement containing the location and
            number of designated parking and storage spaces; (iv) Copies of the most recent 12 months of HOA minutes for regular and special
            meetings; and (v) the names and contact information of all HOAs governing the Property (collectively, “CI Disclosures”). (vi) private
            transfer fees; (vii) Pet fee restrictions; and (viii) smoking restrictions. Seller shall itemize and Deliver to Buyer all CI Disclosures
            received from the HOA and any CI Disclosures in Seller's possession. Buyer's approval of CI Disclosures is a contingency of this
            Agreement as specified in paragraph 14B(3). The Party specified in paragraph 7, as directed by escrow, shall deposit funds into escrow
            or direct to HOA or management company to pay for any of the above.
    11. CONDITION OF PROPERTY: Unless otherwise agreed in writing: (i) the Property is sold (a) “AS-IS” in its PRESENT
        physical condition as of the date of Acceptance and (b) subject to Buyer's Investigation rights; (ii) the Property, including pool, spa,
        landscaping and grounds, is to be maintained in substantially the same condition as on the date of Acceptance; and (iii) all debris
        and personal property not included in the sale shall be removed by Close Of Escrow.
        A. Seller shall, within the time specified in paragraph 14A, DISCLOSE KNOWN MATERIAL FACTS AND DEFECTS affecting the
            Property, including known insurance claims within the past five years, and make any and all other disclosures required by law.
        B. Buyer has the right to conduct Buyer Investigations of the Property and, as specified in paragraph 14B, based upon information
            discovered in those investigations: (i) cancel this Agreement; or (ii) request that Seller make Repairs or take other action.
        C. Buyer is strongly advised to conduct investigations of the entire Property in order to determine its present condition.
            Seller may not be aware of all defects affecting the Property or other factors that Buyer considers important. Property
            improvements may not be built according to code, in compliance with current Law, or have had permits issued.
    12. BUYER'S INVESTIGATION OF PROPERTY AND MATTERS AFFECTING PROPERTY:
        A. Buyer's acceptance of the condition of, and any other matter affecting the Property, is a contingency of this Agreement as specified in
            this paragraph and paragraph 14B. Within the time specified in paragraph 14B(1), Buyer shall have the right, at Buyer's expense unless
            otherwise agreed, to conduct inspections, investigations, tests, surveys and other studies (“Buyer Investigations”), including, but not
            limited to: (i) a general physical inspection; (ii) an inspection specifically for wood destroying pests and organisms. Any inspection for
            wood destroying pests and organisms shall be prepared by a registered Structural Pest Control company; shall cover the main building
            and attached structures; may cover detached structures; shall NOT include water tests of shower pans on upper level units unless the
            owners of property below the shower consent; shall NOT include roof coverings; and, if the Property is a unit in a condominium or other
            common interest subdivision, the inspection shall include only the separate interest and any exclusive-use areas being transferred, and
            shall NOT include common areas; and shall include a report (“Pest Control Report”) showing the findings of the company which shall be
            separated into sections for evident infestation or infections (Section 1) and for conditions likely to lead to infestation or infection (Section
            2); (iii) inspect for lead-based paint and other lead-based paint hazards; (iv) satisfy Buyer as to any matter specified in the attached
            Buyer's Inspection Advisory (C.A.R. Form BIA); (v) review the registered sex offender database; (vi) confirm the insurability of Buyer
            and the Property including the availability and cost of flood and fire insurance; and (vii) review and seek approval of leases that may
            need to be assumed by Buyer. Without Seller's prior written consent, Buyer shall neither make nor cause to be made: invasive or
            destructive Buyer Investigations, except for minimally invasive testing required to prepare a Pest Control Report; or inspections by any
            governmental building or zoning inspector or government employee, unless required by Law.
        B. Seller shall make the Property available for all Buyer Investigations. Buyer shall (i) as specified in paragraph 14B, complete
            Buyer Investigations and either remove the contingency or cancel this Agreement, and (ii) give Seller, at no cost, complete
            Copies of all such Investigation reports obtained by Buyer, which obligation shall survive the termination of this Agreement.
        C. Seller shall have water, gas, electricity and all operable pilot lights on for Buyer's Investigations and through the date possession
            is made available to Buyer.
        D. Buyer indemnity and seller protection for entry upon property: Buyer shall: (i) keep the Property free and clear of liens; (ii) repair
            all damage arising from Buyer Investigations; and (iii) indemnify and hold Seller harmless from all resulting liability, claims, demands,
            damages and costs. Buyer shall carry, or Buyer shall require anyone acting on Buyer's behalf to carry, policies of liability, workers'
            compensation and other applicable insurance, defending and protecting Seller from liability for any injuries to persons or property occurring
            during any Buyer Investigations or work done on the Property at Buyer's direction prior to Close Of Escrow. Seller is advised that certain
            protections may be afforded Seller by recording a “Notice of Non-Responsibility” (C.A.R. Form NNR) for Buyer Investigations and work
            done on the Property at Buyer's direction. Buyer's obligations under this paragraph shall survive the termination of this Agreement.
    13. TITLE AND VESTING:
        A. Within the time specified in paragraph 14, Buyer shall be provided a current preliminary title report (“Preliminary Report”). The Preliminary
            Report is only an offer by the title insurer to issue a policy of title insurance and may not contain every item affecting title. Buyer's review of
            the Preliminary Report and any other matters which may affect title are a contingency of this Agreement as specified in paragraph 14B. The
            company providing the Preliminary Report shall, prior to issuing a Preliminary Report, conduct a search of the General Index for all Sellers
            except banks or other institutional lenders selling properties they acquired through foreclosure (REOs), corporations, and government
            entities. Seller shall within 7 Days After Acceptance, give Escrow Holder a completed Statement of Information.
        B. Title is taken in its present condition subject to all encumbrances, easements, covenants, conditions, restrictions, rights and other
            matters, whether of record or not, as of the date of Acceptance except for: (i) monetary liens of record (which Seller is obligated to pay
            off) unless Buyer is assuming those obligations or taking the Property subject to those obligations; and (ii) those matters which Seller
            has agreed to remove in writing.
        C. Within the time specified in paragraph 14A, Seller has a duty to disclose to Buyer all matters known to Seller affecting title,
            whether of record or not.
        D. At Close Of Escrow, Buyer shall receive a grant deed conveying title (or, for stock cooperative or long-term lease, an assignment
            of stock certificate or of Seller's leasehold interest), including oil, mineral and water rights if currently owned by Seller. Title shall
            vest as designated in Buyer's supplemental escrow instructions. THE MANNER OF TAKING TITLE MAY HAVE SIGNIFICANT
            LEGAL AND TAX CONSEQUENCES. CONSULT AN APPROPRIATE PROFESSIONAL.
        E. Buyer shall receive a CLTA/ALTA “Homeowner's Policy of Title Insurance”, if applicable to the type of property and buyer. If not, Escrow Holder
            shall notify Buyer. A title company can provide information about the availability, coverage, and cost of other title policies and endorsements. If
            the Homeowner's Policy is not available, Buyer shall choose another policy, instruct Escrow Holder in writing and shall pay any increase in cost.
    Buyer's Initials   (         ) (              )                                                             Seller's Initials X (          ) (          )
    RPA-CA REVISED 12/18 (PAGE 5 OF 10)
                        CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA-CA PAGE 5 OF 10)
                                  Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com                  Ortega A

                                                                                                                                                EXHIBIT A
       Case: 17-50794                  Doc# 37-1                Filed: 04/03/19                    Entered: 04/03/19 16:38:15                         Page 7 of
                                                                            15
DocuSign Envelope ID: 0A191342-C493-41AF-A714-BD0F089CCD7E
                      D116645C-1DF1-4B00-8DA6-18716DF2CC3C
    Property Address: 1050 Ortega Circle, Gilroy, CA 95020                                                                                Date: March 26, 2019
    14. TIME PERIODS; REMOVAL OF CONTINGENCIES; CANCELLATION RIGHTS: The following time periods may only be extended,
        altered, modified or changed by mutual written agreement. Any removal of contingencies or cancellation under this paragraph by
        either Buyer or Seller must be exercised in good faith and in writing (C.A.R. Form CR or CC).
        A. SELLER HAS: 7 (or              ) Days After Acceptance to Deliver to Buyer all Reports, disclosures and information for which Seller is
            responsible under paragraphs 5, 6, 7, 8B(5), 10A, B, C, and F, 11A and 13A. If, by the time specified, Seller has not Delivered any
            such item, Buyer after first Delivering to Seller a Notice to Seller to Perform (C.A.R. Form NSP) may cancel this Agreement.
        B. (1) BUYER HAS: 17 (or 0 ) Days After Acceptance, unless otherwise agreed in writing, to:
            (i) complete all Buyer Investigations; review all disclosures, reports, lease documents to be assumed by Buyer pursuant to paragraph
                 8B(5), and other applicable information, which Buyer receives from Seller; and approve all matters affecting the Property; and (ii)
                 Deliver to Seller Signed Copies of Statutory and Lead Disclosures and other disclosures Delivered by Seller in accordance with
                 paragraph 10A.
            (2) Within the time specified in paragraph 14B(1), Buyer may request that Seller make repairs or take any other action regarding the
                 Property (C.A.R. Form RR). Seller has no obligation to agree to or respond to (C.A.R. Form RRRR) Buyer's requests.
            (3) By the end of the time specified in paragraph 14B(1) (or as otherwise specified in this Agreement), Buyer shall Deliver to Seller a
                 removal of the applicable contingency or cancellation (C.A.R. Form CR or CC) of this Agreement. However, if any report, disclosure
                 or information for which Seller is responsible is not Delivered within the time specified in paragraph 14A, then Buyer has 5 (or           )
                 Days After Delivery of any such items, or the time specified in paragraph 14B(1), whichever is later, to Deliver to Seller a removal of
                 the applicable contingency or cancellation of this Agreement.
            (4) Continuation of Contingency: Even after the end of the time specified in paragraph 14B(1) and before Seller cancels, if at all,
                 pursuant to paragraph 14D, Buyer retains the right, in writing, to either (i) remove remaining contingencies, or (ii) cancel this Agreement
                 based on a remaining contingency. Once Buyer's written removal of all contingencies is Delivered to Seller, Seller may not cancel this
                 Agreement pursuant to paragraph 14D(1).
            (5) Access to Property: Buyer shall have access to the Property to conduct inspections and investigations for 17 (or                 ) Days After
                 Acceptance, whether or not any part of the Buyer's Investigation Contingency has been waived or removed.
        C. X REMOVAL OF CONTINGENCIES WITH OFFER: Buyer removes the contingencies specified in the attached Contingency
            Removal form (C.A.R. Form CR). If Buyer removes any contingency without an adequate understanding of the Property's
            condition or Buyer's ability to purchase, Buyer is acting against the advice of Broker.
        D. SELLER RIGHT TO CANCEL:
            (1) Seller right to Cancel; Buyer Contingencies: If, by the time specified in this Agreement, Buyer does not Deliver to Seller a
                 removal of the applicable contingency or cancellation of this Agreement, then Seller, after first Delivering to Buyer a Notice to Buyer to
                 Perform (C.A.R. Form NBP), may cancel this Agreement. In such event, Seller shall authorize the return of Buyer's deposit, except for
                 fees incurred by Buyer.
            (2) Seller right to Cancel; Buyer Contract Obligations: Seller, after first delivering to Buyer a NBP, may cancel this Agreement if, by
                 the time specified in this Agreement, Buyer does not take the following action(s): (i) Deposit funds as required by paragraph 3A, or
                 3B or if the funds deposited pursuant to paragraph 3A or 3B are not good when deposited; (ii) Deliver a notice of FHA or VA costs
                 or terms as required by paragraph 3D(3) (C.A.R. Form FVA); (iii) Deliver a letter as required by paragraph 3J(1); (iv) Deliver
                 verification, or a satisfactory verification if Seller reasonably disapproves of the verification already provided, as required by
                 paragraph 3C or 3H; (v) In writing assume or accept leases or liens specified in 8B5; (vi) Return Statutory and Lead Disclosures as
                 required by paragraph 10A(5); or (vii) Sign or initial a separate liquidated damages form for an increased deposit as required by
                 paragraphs 3B and 21B; or (viii) Provide evidence of authority to sign in a representative capacity as specified in paragraph 19. In
                 such event, Seller shall authorize the return of Buyer's deposit, except for fees incurred by Buyer.
        E. NOTICE TO BUYER OR SELLER TO PERFORM: The NBP or NSP shall: (i) be in writing; (ii) be signed by the applicable Buyer or
            Seller; and (iii) give the other Party at least 2 (or         ) Days After Delivery (or until the time specified in the applicable paragraph,
            whichever occurs last) to take the applicable action. A NBP or NSP may not be Delivered any earlier than 2 Days Prior to the expiration of
            the applicable time for the other Party to remove a contingency or cancel this Agreement or meet an obligation specified in paragraph 14.
        F. EFFECT OF BUYER'S REMOVAL OF CONTINGENCIES: If Buyer removes, in writing, any contingency or cancellation rights, unless
            otherwise specified in writing, Buyer shall conclusively be deemed to have: (i) completed all Buyer Investigations, and review of reports
            and other applicable information and disclosures pertaining to that contingency or cancellation right; (ii) elected to proceed with the
            transaction; and (iii) assumed all liability, responsibility and expense for Repairs or corrections pertaining to that contingency or
            cancellation right, or for the inability to obtain financing.
        G. CLOSE OF ESCROW: Before Buyer or Seller may cancel this Agreement for failure of the other Party to close escrow pursuant to this
            Agreement, Buyer or Seller must first Deliver to the other Party a demand to close escrow (C.A.R. Form DCE). The DCE shall: (i) be
            signed by the applicable Buyer or Seller; and (ii) give the other Party at least 3 (or          ) Days After Delivery to close escrow. A DCE
            may not be Delivered any earlier than 3 Days Prior to the scheduled close of escrow.
        H. EFFECT OF CANCELLATION ON DEPOSITS: If Buyer or Seller gives written notice of cancellation pursuant to rights duly exercised
            under the terms of this Agreement, the Parties agree to Sign mutual instructions to cancel the sale and escrow and release deposits, if
            any, to the party entitled to the funds, less fees and costs incurred by that party. Fees and costs may be payable to service providers
            and vendors for services and products provided during escrow. Except as specified below, release of funds will require mutual
            Signed release instructions from the Parties, judicial decision or arbitration award. If either Party fails to execute mutual
            instructions to cancel escrow, one Party may make a written demand to Escrow Holder for the deposit. (C.A.R. Form BDRD or SDRD).
            Escrow Holder, upon receipt, shall promptly deliver notice of the demand to the other Party. If, within 10 Days After Escrow Holder's
            notice, the other Party does not object to the demand, Escrow Holder shall disburse the deposit to the Party making the demand. If
            Escrow Holder complies with the preceding process, each Party shall be deemed to have released Escrow Holder from any and all
            claims or liability related to the disbursal of the deposit. Escrow Holder, at its discretion, may nonetheless require mutual cancellation
            instructions. A Party may be subject to a civil penalty of up to $1,000 for refusal to sign cancellation instructions if no good
            faith dispute exists as to who is entitled to the deposited funds (Civil Code §1057.3).

    Buyer's Initials   (         ) (              )                                                             Seller's Initials X (          ) (          )

    RPA-CA REVISED 12/18 (PAGE 6 OF 10)
                           CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA-CA PAGE 6 OF 10)
                                  Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com                  Ortega A

                                                                                                                                                EXHIBIT A
       Case: 17-50794                  Doc# 37-1                Filed: 04/03/19                    Entered: 04/03/19 16:38:15                         Page 8 of
                                                                            15
DocuSign Envelope ID: 0A191342-C493-41AF-A714-BD0F089CCD7E
                      D116645C-1DF1-4B00-8DA6-18716DF2CC3C
    Property Address: 1050 Ortega Circle, Gilroy, CA 95020                                                                                Date: March 26, 2019
    15. FINAL VERIFICATION OF CONDITION: Buyer shall have the right to make a final verification of the Property within 5 (or                       ) Days
        Prior to Close Of Escrow, NOT AS A CONTINGENCY OF THE SALE, but solely to confirm: (i) the Property is maintained pursuant to paragraph 11;
        (ii) Repairs have been completed as agreed; and (iii) Seller has complied with Seller's other obligations under this Agreement (C.A.R. Form VP).
    16. REPAIRS: Repairs shall be completed prior to final verification of condition unless otherwise agreed in writing. Repairs to be performed at
        Seller's expense may be performed by Seller or through others, provided that the work complies with applicable Law, including
        governmental permit, inspection and approval requirements. Repairs shall be performed in a good, skillful manner with materials of quality
        and appearance comparable to existing materials. It is understood that exact restoration of appearance or cosmetic items following all
        Repairs may not be possible. Seller shall: (i) obtain invoices and paid receipts for Repairs performed by others; (ii) prepare a written
        statement indicating the Repairs performed by Seller and the date of such Repairs; and (iii) provide Copies of invoices and paid receipts
        and statements to Buyer prior to final verification of condition.
    17. PRORATIONS OF PROPERTY TAXES AND OTHER ITEMS: Unless otherwise agreed in writing, the following items shall be PAID CURRENT
        and prorated between Buyer and Seller as of Close Of Escrow: real property taxes and assessments, interest, rents, HOA regular, special, and
        emergency dues and assessments imposed prior to Close Of Escrow, premiums on insurance assumed by Buyer, payments on bonds and
        assessments assumed by Buyer, and payments on Mello-Roos and other Special Assessment District bonds and assessments that are now a
        lien. The following items shall be assumed by Buyer WITHOUT CREDIT toward the purchase price: prorated payments on Mello-Roos and
        other Special Assessment District bonds and assessments and HOA special assessments that are now a lien but not yet due. Property will be
        reassessed upon change of ownership. Any supplemental tax bills shall be paid as follows: (i) for periods after Close Of Escrow, by Buyer; and
        (ii) for periods prior to Close Of Escrow, by Seller (see C.A.R. Form SPT or SBSA for further information). TAX BILLS ISSUED AFTER CLOSE
        OF ESCROW SHALL BE HANDLED DIRECTLY BETWEEN BUYER AND SELLER. Prorations shall be made based on a 30-day month.
    18. BROKERS:
        A. COMPENSATION: Seller or Buyer, or both, as applicable, agree to pay compensation to Broker as specified in a separate written
              agreement between Broker and that Seller or Buyer. Compensation is payable upon Close Of Escrow, or if escrow does not close, as
              otherwise specified in the agreement between Broker and that Seller or Buyer.
        B. SCOPE OF DUTY: Buyer and Seller acknowledge and agree that Broker: (i) Does not decide what price Buyer should pay or Seller
              should accept; (ii) Does not guarantee the condition of the Property; (iii) Does not guarantee the performance, adequacy or
              completeness of inspections, services, products or repairs provided or made by Seller or others; (iv) Does not have an obligation
              to conduct an inspection of common areas or areas off the site of the Property; (v) Shall not be responsible for identifying defects
              on the Property, in common areas, or offsite unless such defects are visually observable by an inspection of reasonably accessible
              areas of the Property or are known to Broker; (vi) Shall not be responsible for inspecting public records or permits concerning the
              title or use of Property; (vii) Shall not be responsible for identifying the location of boundary lines or other items affecting title; (viii)
              Shall not be responsible for verifying square footage, representations of others or information contained in Investigation reports,
              Multiple Listing Service, advertisements, flyers or other promotional material; (ix) Shall not be responsible for determining the fair
              market value of the Property or any personal property included in the sale; (x) Shall not be responsible for providing legal or tax
              advice regarding any aspect of a transaction entered into by Buyer or Seller; and (xi) Shall not be responsible for providing
              other advice or information that exceeds the knowledge, education and experience required to perform real estate licensed
              activity. Buyer and Seller agree to seek legal, tax, insurance, title and other desired assistance from appropriate professionals.
    19. REPRESENTATIVE CAPACITY: If one or more Parties is signing this Agreement in a representative capacity and not for him/herself
        as an individual then that Party shall so indicate in paragraph 31 or 32 and attach a Representative Capacity Signature Disclosure
        (C.A.R. Form RCSD). Wherever the signature or initials of the representative identified in the RCSD appear on this Agreement
        or any related documents, it shall be deemed to be in a representative capacity for the entity described and not in an individual
        capacity, unless otherwise indicated. The Party acting in a representative capacity (i) represents that the entity for which that party is acting
        already exists and (ii) shall Deliver to the other Party and Escrow Holder, within 3 Days After Acceptance, evidence of authority to act in
        that capacity (such as but not limited to: applicable portion of the trust or Certification Of Trust (Probate Code §18100.5), letters
        testamentary, court order, power of attorney, corporate resolution, or formation documents of the business entity).
    20. JOINT ESCROW INSTRUCTIONS TO ESCROW HOLDER:
        A. The following paragraphs, or applicable portions thereof, of this Agreement constitute the joint escrow instructions
              of Buyer and Seller to Escrow Holder, which Escrow Holder is to use along with any related counter offers and addenda,
              and any additional mutual instructions to close the escrow: paragraphs 1, 3, 4B, 5A, 6, 7, 10C, 13, 14G, 17, 18A, 19, 20, 26,
              29, 30, 31, 32 and paragraph D of the section titled Real Estate Brokers on page 10. If a Copy of the separate compensation
              agreement(s) provided for in paragraph 18A, or paragraph D of the section titled Real Estate Brokers on page 10 is deposited
              with Escrow Holder by Broker, Escrow Holder shall accept such agreement(s) and pay out from Buyer's or Seller's funds, or
              both, as applicable, the Broker's compensation provided for in such agreement(s). The terms and conditions of this Agreement
              not set forth in the specified paragraphs are additional matters for the information of Escrow Holder, but about which Escrow
              Holder need not be concerned. Buyer and Seller will receive Escrow Holder's general provisions, if any, directly from Escrow
              Holder and will execute such provisions within the time specified in paragraph 7C(1)(c). To the extent the general provisions are
              inconsistent or conflict with this Agreement, the general provisions will control as to the duties and obligations of Escrow Holder
              only. Buyer and Seller will execute additional instructions, documents and forms provided by Escrow Holder that are reasonably
              necessary to close the escrow and, as directed by Escrow Holder, within 3 (or               ) Days, shall pay to Escrow Holder or HOA or
              HOA management company or others any fee required by paragraphs 7, 10 or elsewhere in this Agreement.
        B. A Copy of this Agreement including any counter offer(s) and addenda shall be delivered to Escrow Holder within 3 Days After
              Acceptance (or                                                                               ). Buyer and Seller authorize Escrow
              Holder to accept and rely on Copies and Signatures as defined in this Agreement as originals, to open escrow and for other
              purposes of escrow. The validity of this Agreement as between Buyer and Seller is not affected by whether or when Escrow
              Holder Signs this Agreement. Escrow Holder shall provide Seller's Statement of Information to Title company when received
              from Seller. If Seller delivers an affidavit to Escrow Holder to satisfy Seller's FIRPTA obligation under paragraph 10C, Escrow
              Holder shall deliver to Buyer a Qualified Substitute statement that complies with federal Law.



    Buyer's Initials   (        ) (               )                                                             Seller's Initials X (          ) (          )
    RPA-CA REVISED 12/18 (PAGE 7 OF 10)
                        CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA-CA PAGE 7 OF 10)
                                  Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com                  Ortega A

                                                                                                                                                EXHIBIT A
       Case: 17-50794                 Doc# 37-1                Filed: 04/03/19                     Entered: 04/03/19 16:38:15                         Page 9 of
                                                                           15
DocuSign Envelope ID: 0A191342-C493-41AF-A714-BD0F089CCD7E
                      D116645C-1DF1-4B00-8DA6-18716DF2CC3C
    Property Address: 1050 Ortega Circle, Gilroy, CA 95020                                                                            Date: March 26, 2019
       C. Brokers are a party to the escrow for the sole purpose of compensation pursuant to paragraph 18A and paragraph D of the
          section titled Real Estate Brokers on page 10. Buyer and Seller irrevocably assign to Brokers compensation specified in
          paragraph 18A, and irrevocably instruct Escrow Holder to disburse those funds to Brokers at Close Of Escrow or pursuant to any
          other mutually executed cancellation agreement. Compensation instructions can be amended or revoked only with the written
          consent of Brokers. Buyer and Seller shall release and hold harmless Escrow Holder from any liability resulting from Escrow
          Holder's payment to Broker(s) of compensation pursuant to this Agreement.
       D. Upon receipt, Escrow Holder shall provide Seller and Seller's Broker verification of Buyer's deposit of funds pursuant to
          paragraph 3A and 3B. Once Escrow Holder becomes aware of any of the following, Escrow Holder shall immediately notify all
          Brokers: (i) if Buyer's initial or any additional deposit or down payment is not made pursuant to this Agreement, or is not good at
          time of deposit with Escrow Holder; or (ii) if Buyer and Seller instruct Escrow Holder to cancel escrow.
       E. A Copy of any amendment that affects any paragraph of this Agreement for which Escrow Holder is responsible shall be
          delivered to Escrow Holder within 3 Days after mutual execution of the amendment.
    21.REMEDIES FOR BUYER'S BREACH OF CONTRACT:
       A. Any clause added by the Parties specifying a remedy (such as release or forfeiture of deposit or making a
          deposit non-refundable) for failure of Buyer to complete the purchase in violation of this Agreement shall be
          deemed invalid unless the clause independently satisfies the statutory liquidated damages requirements set
          forth in the Civil Code.
       B. LIQUIDATED DAMAGES: If Buyer fails to complete this purchase because of Buyer's default, Seller shall
          retain, as liquidated damages, the deposit actually paid. If the Property is a dwelling with no more than
          four units, one of which Buyer intends to occupy, then the amount retained shall be no more than 3% of the
          purchase price. Any excess shall be returned to Buyer. Except as provided in paragraph 14H, release of
          funds will require mutual, Signed release instructions from both Buyer and Seller, judicial decision or
          arbitration award. AT THE TIME OF ANY INCREASED DEPOSIT BUYER AND SELLER SHALL SIGN A
          SEPARATE LIQUIDATED DAMAGES PROVISION INCORPORATING THE INCREASED DEPOSIT AS
          LIQUIDATED DAMAGES (C.A.R. FORM RID).
                             Buyer's Initials                 /                                                        Seller's Initials         /
    22. DISPUTE RESOLUTION:
       A. MEDIATION: The Parties agree to mediate any dispute or claim arising between them out of this Agreement, or any resulting
          transaction, before resorting to arbitration or court action through the C.A.R. Real Estate Mediation Center for Consumers
          (www.consumermediation.org) or through any other mediation provider or service mutually agreed to by the Parties. The
          Parties also agree to mediate any disputes or claims with Broker(s), who, in writing, agree to such mediation prior
          to, or within a reasonable time after, the dispute or claim is presented to the Broker. Mediation fees, if any, shall be
          divided equally among the Parties involved. If, for any dispute or claim to which this paragraph applies, any Party (i) commences
          an action without first attempting to resolve the matter through mediation, or (ii) before commencement of an action, refuses to
          mediate after a request has been made, then that Party shall not be entitled to recover attorney fees, even if they would otherwise
          be available to that Party in any such action. THIS MEDIATION PROVISION APPLIES WHETHER OR NOT THE ARBITRATION
          PROVISION IS INITIALED. Exclusions from this mediation agreement are specified in paragraph 22C.
       B. ARBITRATION OF DISPUTES:
          The Parties agree that any dispute or claim in Law or equity arising between them out of this Agreement or
          any resulting transaction, which is not settled through mediation, shall be decided by neutral, binding
          arbitration. The Parties also agree to arbitrate any disputes or claims with Broker(s), who, in writing, agree
          to such arbitration prior to, or within a reasonable time after, the dispute or claim is presented to the
          Broker. The arbitrator shall be a retired judge or justice, or an attorney with at least 5 years of residential
          real estate Law experience, unless the parties mutually agree to a different arbitrator. The Parties shall
          have the right to discovery in accordance with Code of Civil Procedure §1283.05. In all other respects, the
          arbitration shall be conducted in accordance with Title 9 of Part 3 of the Code of Civil Procedure. Judgment
          upon the award of the arbitrator(s) may be entered into any court having jurisdiction. Enforcement of this
          agreement to arbitrate shall be governed by the Federal Arbitration Act. Exclusions from this arbitration
          agreement are specified in paragraph 22C.
             “NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
          ARISING OUT OF THE MATTERS INCLUDED IN THE 'ARBITRATION OF DISPUTES' PROVISION DECIDED
          BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS
          YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY INITIALING IN
          THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL,
          UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN THE 'ARBITRATION OF DISPUTES'
          PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU
          MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL
          PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.”
             “WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
          OUT OF THE MATTERS INCLUDED IN THE 'ARBITRATION OF DISPUTES' PROVISION TO NEUTRAL
          ARBITRATION.”
                             Buyer's Initials                 /                                                        Seller's Initials         /
       C. ADDITIONAL MEDIATION AND ARBITRATION TERMS:
          (1) EXCLUSIONS: The following matters are excluded from mediation and arbitration: (i) a judicial or non-judicial foreclosure
              or other action or proceeding to enforce a deed of trust, mortgage or installment land sale contract as defined in Civil
              Code §2985; (ii) an unlawful detainer action; and (iii) any matter that is within the jurisdiction of a probate, small claims or
              bankruptcy court.
    Buyer's Initials (     ) (          )                                 Seller's Initials X (                                            ) (          )
    RPA-CA REVISED 12/18 (PAGE 8 OF 10)
                               CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA-CA PAGE 8 OF 10)
                              Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com                  Ortega A

                                                                                                                                             EXHIBIT A
        Case: 17-50794             Doc# 37-1                 Filed: 04/03/19                    Entered: 04/03/19 16:38:15                           Page 10
                                                                        of 15
DocuSign Envelope ID: 0A191342-C493-41AF-A714-BD0F089CCD7E
                      D116645C-1DF1-4B00-8DA6-18716DF2CC3C
    Property Address: 1050 Ortega Circle, Gilroy, CA 95020                                                                                   Date: March 26, 2019
               (2) PRESERVATION OF ACTIONS: The following shall not constitute a waiver nor violation of the mediation and arbitration
                   provisions: (i) the filing of a court action to preserve a statute of limitations; (ii) the filing of a court action to enable the
                   recording of a notice of pending action, for order of attachment, receivership, injunction, or other provisional remedies; or
                   (iii) the filing of a mechanic's lien.
               (3) BROKERS: Brokers shall not be obligated nor compelled to mediate or arbitrate unless they agree to do so in writing. Any
                   Broker(s) participating in mediation or arbitration shall not be deemed a party to this Agreement.
    23.   SELECTION OF SERVICE PROVIDERS: Brokers do not guarantee the performance of any vendors, service or product providers (“Providers”),
          whether referred by Broker or selected by Buyer, Seller or other person. Buyer and Seller may select ANY Providers of their own choosing.
    24.   MULTIPLE LISTING SERVICE (“MLS”): Brokers are authorized to report to the MLS a pending sale and, upon Close Of Escrow, the sales
          price and other terms of this transaction shall be provided to the MLS to be published and disseminated to persons and entities authorized
          to use the information on terms approved by the MLS.
    25.   ATTORNEY FEES: In any action, proceeding, or arbitration between Buyer and Seller arising out of this Agreement, the prevailing Buyer or
          Seller shall be entitled to reasonable attorney fees and costs from the non-prevailing Buyer or Seller, except as provided in paragraph 22A.
    26.   ASSIGNMENT: Buyer shall not assign all or any part of Buyer's interest in this Agreement without first having obtained the separate written
          consent of Seller to a specified assignee. Such consent shall not be unreasonably withheld. Any total or partial assignment shall not
          relieve Buyer of Buyer's obligations pursuant to this Agreement unless otherwise agreed in writing by Seller. (C.A.R. Form AOAA).
    27.   EQUAL HOUSING OPPORTUNITY: The Property is sold in compliance with federal, state and local anti-discrimination Laws.
    28.   TERMS AND CONDITIONS OF OFFER: This is an offer to purchase the Property on the above terms and conditions. The liquidated
          damages paragraph or the arbitration of disputes paragraph is incorporated in this Agreement if initialed by all Parties or if incorporated by
          mutual agreement in a counter offer or addendum. If at least one but not all Parties initial, a counter offer is required until agreement is
          reached. Seller has the right to continue to offer the Property for sale and to accept any other offer at any time prior to notification of
          Acceptance. The Parties have read and acknowledge receipt of a Copy of the offer and agree to the confirmation of agency relationships. If
          this offer is accepted and Buyer subsequently defaults, Buyer may be responsible for payment of Brokers' compensation. This Agreement
          and any supplement, addendum or modification, including any Copy, may be Signed in two or more counterparts, all of which shall
          constitute one and the same writing.
    29.   TIME OF ESSENCE; ENTIRE CONTRACT; CHANGES: Time is of the essence. All understandings between the Parties are incorporated in this
          Agreement. Its terms are intended by the Parties as a final, complete and exclusive expression of their Agreement with respect to its subject matter,
          and may not be contradicted by evidence of any prior agreement or contemporaneous oral agreement. If any provision of this Agreement is held to
          be ineffective or invalid, the remaining provisions will nevertheless be given full force and effect. Except as otherwise specified, this Agreement shall
          be interpreted and disputes shall be resolved in accordance with the Laws of the State of California. Neither this Agreement nor any provision in
          it may be extended, amended, modified, altered or changed, except in writing Signed by Buyer and Seller.
    30.   DEFINITIONS: As used in this Agreement:
          A. “Acceptance” means the time the offer or final counter offer is accepted in writing by a Party and is delivered to and personally
               received by the other Party or that Party's authorized agent in accordance with the terms of this offer or a final counter offer.
          B. “Agreement” means this document and any counter offers and any incorporated addenda, collectively forming the binding agreement
               between the Parties. Addenda are incorporated only when Signed by all Parties.
          C. “C.A.R. Form” means the most current version of the specific form referenced or another comparable form agreed to by the parties.
          D. “Close Of Escrow”, including “COE”, means the date the grant deed, or other evidence of transfer of title, is recorded.
          E. “Copy” means copy by any means including photocopy, NCR, facsimile and electronic.
          F. “Days” means calendar days. However, after Acceptance, the last Day for performance of any act required by this Agreement
               (including Close Of Escrow) shall not include any Saturday, Sunday, or legal holiday and shall instead be the next Day.
          G. “Days After” means the specified number of calendar days after the occurrence of the event specified, not counting the calendar date
               on which the specified event occurs, and ending at 11:59 PM on the final day.
          H. “Days Prior” means the specified number of calendar days before the occurrence of the event specified, not counting the calendar
               date on which the specified event is scheduled to occur.
          I. “Deliver”, “Delivered” or “Delivery”, unless otherwise specified in writing, means and shall be effective upon: personal receipt by
               Buyer or Seller or the individual Real Estate Licensee for that principal as specified in the section titled Real Estate Brokers on page 10,
               regardless of the method used (i.e., messenger, mail, email, fax, other).
          J. “Electronic Copy” or “Electronic Signature” means, as applicable, an electronic copy or signature complying with California Law.
               Buyer and Seller agree that electronic means will not be used by either Party to modify or alter the content or integrity of this Agreement
               without the knowledge and consent of the other Party.
          K. “Law” means any law, code, statute, ordinance, regulation, rule or order, which is adopted by a controlling city, county, state or federal
               legislative, judicial or executive body or agency.
          L. “Repairs” means any repairs (including pest control), alterations, replacements, modifications or retrofitting of the Property provided for
               under this Agreement.
          M. “Signed” means either a handwritten or electronic signature on an original document, Copy or any counterpart.
    31.   EXPIRATION OF OFFER: This offer shall be deemed revoked and the deposit, if any, shall be returned to Buyer unless the offer is Signed
          by Seller and a Copy of the Signed offer is personally received by Buyer, or by                                                                        ,
          who is authorized to receive it, by 5:00 PM on the third Day after this offer is signed by Buyer (or by X               12:00                 AM/ X PM,
          on         3/27/2019                     (date)).
      One or more Buyers is signing this Agreement in a representative capacity and not for him/herself as an individual. See attached
    Representative Capacity Signature Disclosure (C.A.R. Form RCSD-B) for additional terms.
            3/26/2019
    Date                          BUYER
    (Print name) Gary R. Schenone
    Date3/26/2019                 BUYER
    (Print name) Karen W. Schenone
      Additional Signature Addendum attached (C.A.R. Form ASA).
                                                                                                                   Seller's Initials X (          ) (          )
    RPA-CA REVISED 12/18 (PAGE 9 OF 10)
                        CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA-CA PAGE 9 OF 10)
                                     Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026   www.zipLogix.com                  Ortega A

                                                                                                                                                    EXHIBIT A
          Case: 17-50794                 Doc# 37-1                  Filed: 04/03/19                    Entered: 04/03/19 16:38:15                         Page 11
                                                                               of 15
DocuSign Envelope ID: 0A191342-C493-41AF-A714-BD0F089CCD7E
                      D116645C-1DF1-4B00-8DA6-18716DF2CC3C
    Property Address: 1050 Ortega Circle, Gilroy, CA 95020                                                                                     Date: March 26, 2019
    32. ACCEPTANCE OF OFFER: Seller warrants that Seller is the owner of the Property, or has the authority to execute this Agreement.
        Seller accepts the above offer, and agrees to sell the Property on the above terms and conditions. Seller has read and
        acknowledges receipt of a Copy of this Agreement, and authorizes Broker to Deliver a Signed Copy to Buyer.
            (If checked) SELLER'S ACCEPTANCE IS SUBJECT TO ATTACHED COUNTER OFFER (C.A.R. Form SCO or SMCO) DATED:
                                              .
        One or more Sellers is signing this Agreement in a representative capacity and not for him/herself as an individual. See attached
        Representative Capacity Signature Disclosure (C.A.R. Form RCSD-S) for additional terms.
        3/29/2019
    Date                    SELLER
    (Print name) Kari Bowyer, Chapter 7 Trustee
    Date                    SELLER
    (Print name)
       Additional Signature Addendum attached (C.A.R. Form ASA).
    ( _____ / _____ ) (Do not initial if making a counter offer.) CONFIRMATION OF ACCEPTANCE: A Copy of Signed Acceptance was
        (Initials)    personally received by Buyer or Buyer's authorized agent on (date)                           at
                         AM/     PM. A binding Agreement is created when a Copy of Signed Acceptance is personally received by
                      Buyer or Buyer's authorized agent whether or not confirmed in this document. Completion of this confirmation
                      is not legally required in order to create a binding Agreement; it is solely intended to evidence the date that
                      Confirmation of Acceptance has occurred.
    REAL ESTATE BROKERS:
    A. Real Estate Brokers are not parties to the Agreement between Buyer and Seller.
    B. Agency relationships are confirmed as stated in paragraph 2.
    C. If specified in paragraph 3A(2), Agent who submitted the offer for Buyer acknowledges receipt of deposit.
    D. COOPERATING (BUYER'S) BROKER COMPENSATION: Seller's Broker agrees to pay Buyer's Broker and Buyer's Broker agrees to
        accept, out of Seller's Broker's proceeds in escrow, the amount specified in the MLS, provided Buyer's Broker is a Participant of the MLS in
        which the Property is offered for sale or a reciprocal MLS. If Seller's Broker and Buyer's Broker are not both Participants of the MLS, or a
        reciprocal MLS, in which the Property is offered for sale, then compensation must be specified in a separate written agreement (C.A.R.
        Form CBC). Declaration of License and Tax (C.A.R. Form DLT) may be used to document that tax reporting will be required or that an
        exemption exists.
    E. PRESENTATION OF OFFER: Pursuant to Standard of Practice 1-7, if Buyer's Broker makes a written request, Seller's Broker shall confirm
    in writing that this offer has been presented to Seller.
    Buyer's Brokerage Firm                                                                                      DRE Lic. #
    By                                                                           DRE Lic. #                          Date
    By                                                                           DRE Lic. #                          Date
    Address                                                              City                                  State         Zip
    Telephone                                   Fax                                E-mail
    Seller's Brokerage Firm Intero Real Estate Services                                                        DRE Lic. # 3/29/2019
                                                                                                                           01354442
    By                                                        Andy Buchanan DRE Lic. # 01016325                      Date
    By                                                                           DRE Lic. #                          Date
    Address 496 1st Street                                               City Los Altos                        State CA      Zip 94022
    Telephone (408)892-7257                     Fax                                E-mail andyb@intero.com

    ESCROW HOLDER ACKNOWLEDGMENT:
    Escrow Holder acknowledges receipt of a Copy of this Agreement, (if checked,     a deposit in the amount of $                                  ),
    counter offer numbers                                        Seller's Statement of Information and
                                                                 , and agrees to act as Escrow Holder subject to paragraph 20 of this Agreement, any
    supplemental escrow instructions and the terms of Escrow Holder's general provisions.
    Escrow Holder is advised that the date of Confirmation of Acceptance of the Agreement as between Buyer and Seller is
    Escrow Holder                                                                                                          Escrow #
    By                                                                                                                                              Date
    Address
    Phone/Fax/E-mail
    Escrow Holder has the following license number #
       Department of Business Oversight, Department of Insurance,                      Department of Real Estate.

    PRESENTATION OF OFFER: (                                           ) Seller's Broker presented this offer to Seller on                                                    (date).
                                         Broker or Designee Initials

    REJECTION OF OFFER: (                      )(            ) No counter offer is being made. This offer was rejected by Seller on                                           (date).
                                         Seller's Initials
    ©1991- 2018, California Association of REALTORS®, Inc. United States copyright law (Title 17 U.S. Code) forbids the unauthorized distribution, display and reproduction of this
    form, or any portion thereof, by photocopy machine or any other means, including facsimile or computerized formats.
    THIS FORM HAS BEEN APPROVED BY THE CALIFORNIA ASSOCIATION OF REALTORS® (C.A.R.). NO REPRESENTATION IS MADE AS TO THE LEGAL VALIDITY
    OR ACCURACY OF ANY PROVISION IN ANY SPECIFIC TRANSACTION. A REAL ESTATE BROKER IS THE PERSON QUALIFIED TO ADVISE ON REAL ESTATE
    TRANSACTIONS. IF YOU DESIRE LEGAL OR TAX ADVICE, CONSULT AN APPROPRIATE PROFESSIONAL.

              Published and Distributed by:                        Buyer Acknowledges that page 10 is part of this Agreement               (         ) (           )
              REAL ESTATE BUSINESS SERVICES, INC.                                                                                              Buyer's Initials
              a subsidiary of the CALIFORNIA ASSOCIATION OF REALTORS®
              525 South Virgil Avenue, Los Angeles, California 90020
    RPA-CA REVISED 12/18 (PAGE 10 of 10)
                                   CALIFORNIA RESIDENTIAL PURCHASE AGREEMENT (RPA-CA PAGE 10 OF 10)
                                      Produced with zipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026    www.zipLogix.com                       Ortega A

                                                                                                                                                        EXHIBIT A
        Case: 17-50794                     Doc# 37-1                 Filed: 04/03/19                    Entered: 04/03/19 16:38:15                                Page 12
                                                                                of 15
DocuSign Envelope ID: 6C0C2757-FD3C-4783-AE90-35BE511E4F6E
                      0A191342-C493-41AF-A714-BD0F089CCD7E




                                                                                                   March 28, 2019

                                             Addendum to Purchase Contract for
                                               1050 Ortega Circle, Gilroy, CA

            This addendum shall amend, as noted below, the provisions of that certain “California Residential
            Purchase Agreement and Joint Escrow Instructions” dated March 26, 2019, the Contingency
            Removal No.1 dated March 26, 2019, and Buyer’s Non-Agency Agreement dated March 26, 2019
            (collectively, the “Agreement”) for the real property located at 1050 Ortega Circle, Gilroy, CA
            95020 (“Property”), by and between (i) Kari Bowyer, solely in her capacity as the Chapter 7 Trustee
            of the estate of Sergio Roldan and Adriana M. Buenaventura (“Seller”) and (ii) Gary R. Schenone
            and Karen W. Schenone or their assigns (collectively, “Buyer”) as follows:

            1.      Notwithstanding anything in the Agreement to the contrary, the provisions of this Addendum
            shall control;

            2.        Seller is the Chapter 7 Trustee of the estate of Sergio Roldan and Adriana M. Buenaventura
            (collectively, the “Debtor”), Chapter 7 Case No. 17-50794 MEH, pending before the United States
            Bankruptcy Court, Northern District of California, San Jose Division (“Court”);

            3.     The Seller shall seek a finding that the Buyer (or, if appropriate, a successful overbidder) is a
            good faith purchasers pursuant to 11 USC Section 363(m);

            4.      The sale of the Property is subject to overbid and Court Approval. Seller will seek Court
            approval of a sale of the Property to Buyer. The decision of the Court not to approve the sale of the
            Property to the Buyer shall not constitute a breach of the Agreement or this Addendum by the Seller.
            “Approval” as used in this Addendum means entry of one or more orders by the Court approving the
            sale, including such approval as is necessary to sell and convey title. It is estimated that the time
            period for approval is from 45 to 60 days. Buyer’s possession shall occur ONLY upon recordation
            of a deed transferring ownership of the Property to the Buyer;

            5.      Seller is selling and Buyer is purchasing the Property in its present “as is/ where is” condition
            without representation or warranties of any kind. Buyer is not relying on Seller or Seller’s agents as
            to the condition or safety of the Property and/or any improvements thereon, including but not
            necessarily limited to electrical, plumbing, heating, sewer, roof, air conditioning, foundations, soils
            and geology, lot size, boundary locations, or suitability of the Property and/or its improvements for
            particular purposes, or that any components of the Property are in working order, or that
            improvements are structurally sound and/or in compliance with any city, county, state, and/or federal
            statutes, codes, or ordinances. Seller will not be obligated to make any changes, alterations, or
            repairs to the Property. Any reports or corrective work required by Buyer’s lender is to be the sole
            responsibility of Buyer. The closing of the transaction shall constitute acknowledgment by Buyer
            that the premises are accepted without representation or warranty of any kind and in their present “as
            is” condition based solely on Buyer’s own inspections and investigations. Seller does not warrant
            existing structures as to habitability or suitability for occupancy. Buyer assume responsibility to
            check with appropriate planning authority regarding Buyer’s intended use of the Property and agrees
            to hold Seller and Seller’s agents harmless as to Buyer’s intended use;

            6.       The Property shall be delivered to the Buyer vacant;

                                                               1

                                                                                                   EXHIBIT A
     Case: 17-50794           Doc# 37-1        Filed: 04/03/19     Entered: 04/03/19 16:38:15             Page 13
                                                          of 15
DocuSign Envelope ID: 6C0C2757-FD3C-4783-AE90-35BE511E4F6E
                      0A191342-C493-41AF-A714-BD0F089CCD7E




            7.      Within two (2) calendar days of the execution of this Addendum, the Buyer shall deliver a
            deposit to the escrow agent in the amount of $17,700 (“Deposit”). Notwithstanding anything in the
            Agreement to the contrary, the Deposit is nonrefundable and property of the Debtor’s estate;
            provided, however, if the Court does not approve the sale of the Property to the Buyer, due to no
            fault of the Buyer, the Agreement and the Addendum are void and the Deposit shall promptly be
            released to the Buyer;

            8.     Paragraph 1 (D) of the Agreement is deleted in its entirety, as are all other references to a
            Closing Date or similar phrase or term in the Agreement, and are replaced as follows: “Escrow shall
            close within 15 days following Court approval of the sale, unless extended by mutual written
            agreement of the parties;”

            9.      Seller has no information about the condition of the Property. Pursuant to California Civil
            Code Section 1102.2, the Seller shall provide no reports or provide any disclosures with regard to the
            Property. As a result, the following provisions of the Agreement are hereby deleted as they relate to
            the Seller: Paragraphs 10(A)(1)-(4), (6) and (7); 10(B); 11 (A), 13(C), 14(A) and all other provisions
            in the Agreement that require the Seller to provide any reports and/or make disclosures concerning
            the Property;

            10.     Paragraph 18 (A) of the Agreement is replaced as follows: “Commissions shall be paid only
            upon Court approval of the sale of the Property and only from the proceeds of sale of the Property.
            If an approved sale does not close and fund, no commission shall be due or paid;

            11.      Buyer represents and warrants to the Seller that: they are purchasing the Property without
            engaging a broker or agent to represent their interests; they have not engaged now nor will they in
            the future engage or hire a broker or agent with regard to the purchase of the Property; they will not
            at any time seek or request a fee or commission with regard to the purchase of the Property; and they
            shall indemnify, defend and hold the Seller and the Debtor’s estate harmless from any and all claims
            by any party or entity that may seek a fee or commission arising out of or related to the Buyer’s
            purchase of the Property.

            12.     Paragraph 22 of the Agreement is deleted in its entirety. The Court shall retain exclusive
            jurisdiction to resolve all disputes concerning the interpretation and enforcement of the Agreement
            and this Addendum. The Agreement and this addendum shall be construed in accordance with the
            laws of the State of California, except to the extent it is controlled by the federal bankruptcy laws;
            and

                            BALANCE OF THIS PAGE LEFT INTENTIONALLY BLANK




                                                              2

                                                                                                EXHIBIT A
     Case: 17-50794          Doc# 37-1         Filed: 04/03/19    Entered: 04/03/19 16:38:15           Page 14
                                                          of 15
DocuSign Envelope ID: 6C0C2757-FD3C-4783-AE90-35BE511E4F6E
                      0A191342-C493-41AF-A714-BD0F089CCD7E




            13.     This Addendum may be executed in counterparts, and the signature pages of such
            counterparts may be collected. A copy of this Agreement with all collected counterparts and
            signature pages shall have the full force and effect of an original. A scanned image of a signature or
            a signature delivered by facsimile shall be effective as an original “wet ink” signature.



            Seller                                                Buyer

            ____________________________                          _____________________________
            Kari Bowyer, Solely in her capacity as                Gary R. Schenone and Karen Schenone
            Chapter 7 Trustee of Sergio Roldan and
            Adriana M. Buenaventura
                                                                  Buyer

            Seller’s Agent                                        _____________________________
            Intero Real                                           Karen W. Schenone
            Estate Services


            _____________________________
            Andy Buchanan




                                                              3

                                                                                                EXHIBIT A
     Case: 17-50794           Doc# 37-1        Filed: 04/03/19     Entered: 04/03/19 16:38:15          Page 15
                                                          of 15
